PER CURIAM
Defendant and the state have jointly moved to vacate the judgment in this case convicting defendant of assault in the fourth degree. We grant the motion.
On March 14, 2001, defendant appeared in court with counsel to plead guilty to the charge of fourth-degree assault. At the state’s request, the trial court continued the hearing in order to address a possible error in the indictment. As a result, defendant did not enter a plea at the hearing. The matter was continued again on April 19. On April 25, 2001, defendant appeared with counsel and, although nothing in the record indicates that defendant had pleaded guilty at that or any other time, the court sentenced defendant on the assault charge. Because there is no evidence in the record showing that defendant actually pleaded guilty to the charged offense, the trial court erred in entering a judgment of conviction on the basis that defendant had pleaded guilty.
Judgment of conviction vacated; remanded for further proceedings.